Exhibit 10.2 – Form of Restricted Stock Award Letter June xx, [Name] [Location] Dear [name]: Effective as ofJune 4, 2009 (the “Award Date”), Bristow Group Inc. (the “Company”) hereby grants to you [number of shares] restricted Shares (“Restricted Stock”) of the common stock of the Company, $.01 par value (“Common Stock”),in accordance with the Bristow Group Inc. 2007 Long Term Incentive Plan (the “Plan”). Your Restricted Stock Award is more fully described in the attached Appendix A, Terms and Conditions of Employee Restricted Stock Award (which Appendix A, together with this letter, is the “Award Letter”).Any capitalized term used and not defined in this Award Letter has the meaning set forth in the Plan.In the event there is an inconsistency between the terms of the Plan and this Award Letter, the terms of the Plan control. Unless otherwise provided in the attached Appendix A, the restrictions on your Shares of Restricted Stock will lapse and such Shares will vest on the third anniversary of the Award Date, provided that you have been continuously employed by the Company from the Award Date through the date of vesting and the lapse of restrictions (the “Vesting Date”).Except as expressly provided in Appendix A, all Shares of Restricted Stock as to which the restrictions thereon have not previously lapsed and which remain unvested will automatically be forfeited upon your termination of employment for any reason prior to the Vesting Date.In the event that the Vesting Date is a Saturday, Sunday or holiday, such Shares will instead vest on the first business day immediately following the Vesting Date. Note that in most circumstances, the aggregate Fair Market Value of the Shares of Restricted Stock that vest on the Vesting Date will be taxable income to you. You should closely review Appendix A and the Plan Prospectus for important details about the tax treatment of your Restricted Stock Award. Your Restricted Stock is subject to the terms and conditions set forth in the enclosed Plan, this Award Letter, the Prospectus for the Plan, and any rules and regulations adopted by the Compensation Committee of the Company’s Board of Directors. This Award Letter, the Plan and any other attachments hereto should be retained in your files for future reference. Very truly yours, Hilary S.
